Citation Nr: 1213617	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative meniscectomy, medial meniscus in the right knee, with chronic synovitis and arthritis.

2.  Entitlement to a rating in excess of 10 percent for dislocation/subluxation of the right patella.

3.  Entitlement to a rating in excess of 10 percent for internal derangement of the left knee, with chronic synovitis and arthritis.

4.  Entitlement to a rating in excess of 10 percent for dislocation/subluxation of the left patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a rating action in November 2007, the RO denied the Veteran's claim for a rating in excess of 10 percent for post operative meniscectomy, medial meniscus, right knee with chronic synovitis and arthritis.  That rating action also denied a claim for a rating in excess of 10 percent for internal derangement of the left knee, with chronic synovitis and arthritis.  

By a rating action in April 2010, the RO assigned a 10 percent rating for dislocation/subluxation of the right patella and a 10 percent rating for dislocation/subluxation of the left patella.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The November 2007 rating action also determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement (NOD) with that decision in October 2008, and a statement of the case (SOC) addressing that issue was provided in September 2009.  However, in his substantive appeal (VA Form 9), received in October 2009, the Veteran indicated that he was only appealing the issues of increased ratings for the left and right knee disabilities.  38 C.F.R. §§ 20.200, 20.202 (2011).  (The recently assigned ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257 are before the Board because they came about as a result of the RO's consideration of the overall disability caused by the knee issues previously appealed.) 


FINDINGS OF FACT

1.  The Veteran experiences no worse than slight dislocation/subluxation of the right patella.  

2.  The Veteran's range of motion of the right knee, even with consideration of functional losses, is 10 to 100 degrees.  

3.  The Veteran experiences no worse than slight dislocation/subluxation of the left patella.  

4.  The Veteran's range of motion of the left knee, even with consideration of functional losses, is 10 to 110 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for dislocation/subluxation of the right patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for postoperative meniscectomy medial meniscus, right knee, with chronic synovitis and arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for dislocation/subluxation of the left patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for internal derangement of the left knee, with arthritis and chronic synovitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in November 2006 and January 2007 from the RO to the Veteran that were issued prior to the RO decision in November 2007.  Additional letters were issued in November 2008 and January 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Background

By a rating action in March 1976, the RO granted service connection for postoperative meniscectomy, medial meniscus, right knee with chronic synovitis and instability by history with slight limitation of motion.  A 10 percent disability rating was assigned, effective October 11, 1975.  Service connection was also granted for history of internal derangement of the left knee; a 0 percent disability rating was assigned, effective October 11, 19175.  Subsequently, a November 1978 rating action increased the evaluation for the left knee from 0 percent to 10 percent, effective October 11, 1978.  

The Veteran's claim for increased ratings for his knee disorders (VA Form 21-4138) was received in September 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in October 2007.  At that time, the Veteran complained of pain in the medial side of the right knee; he described the pain as constant and burning in nature.  The Veteran reported difficulty walking; he also noted that the right knee caused locking and giving out from time to time.  He noted that the pain in the right knee was aggravated by walking, bending and scratching; it was alleviated by medication and ice.  With respect to the left knee, the Veteran reported pain in the popliteal fossa.  He described the left knee pain as burning in nature; he rated the pain as a 6 to 10 in intensity.  He noted that the pain in the left knee was aggravated by bending, squatting and walking; it was alleviated by medication and ice.  

Examination of the knees did not reveal any effusion, erythema, or increase in temperature.  Range of motion examination revealed flexion to 150 degrees with severe pain at the end of it both actively and passively; extension was 0 degrees in both knees with severe pain bilaterally, both actively and passively.  There was tenderness on palpation of the medial aspect of the knees.  There was no tenderness on palpation of the popliteal fossa bilaterally.  There was tenderness on valgus and varus stress.  Anterior and posterior drawer signs produced severe tenderness bilaterally.  There was additional limitation on range of motion during repetitive testing due to pain.  The examiner noted that MRI showed right knee degenerative changes involving the lateral meniscus without tear, tricompartmental osteoarthritis, slight deformity of the medial aspect of the fibular head likely posttraumatic or osteochondroma.  The left knee showed peripheral horizontal tear of the medial meniscus degenerative changes in the posterior and lateral meniscus; and, mild changes of the tricompartmental osteoarthritis, small joint effusion and tiny ruptured Baker's cyst.  There was evidence of increase in the left knee condition; there was no evidence of increase in the right knee condition.  

Subsequently received in November 2007 and September 2009 were VA progress notes dated from December 2003 to September 2007.  Those records do not reflect any treatment for the knees.  

Received in November 2009 were VA progress notes dated from March 2008 to October 2009.  These records show that the Veteran received follow-up evaluation for complaints of bilateral knee pain.  A September 2009 treatment note reflects an assessment of osteoarthritis of both knees, status post right knee surgery for torn meniscus in 1975.  The Veteran was seen for orthopedic consultation in October 2009; at that time, it was noted that he had a long history of right knee pain, status post 4 surgical procedures.  He reported an increase in the right knee pain recently; he also reported relief from steroid injections to the right knee in the past.  It was noted that an x-ray study in September 2009 showed chondrocalcinosis and mild osteoarthritis.  Examination of the right knee revealed no effusion, normal ligaments and crepitus.  The assessment was mild osteoarthritis in the right knee with recent pain.  

Also received in November 2009 were VA progress notes dated from March 2008 to May 2008.  Those records do not reflect any treatment for the knees.  

The Veteran was afforded another VA examination in December 2009.  The Veteran complained of pain and instability in the right knee.  He also complained of stiffness and weakness in the right knee.  He also reported problems with swelling and tenderness in the right knee.  The Veteran noted that the right knee pain is made worse by activity, sitting for long periods of time with knee bent, cold and heat; it was alleviated by medication and ice.  With respect to the left knee, the Veteran reported problems with pain, instability, stiffness and weakness.  He also reported problems with swelling and tenderness in the left knee.  The Veteran noted that the left knee pain was also made worse by activity, sitting for long periods of time with knee bent, cold and heat; it was alleviated by medication and ice.  

On examination, the examiner noted that the Veteran's gait was antalgic.  There was callus formation on the distal end of the third metatarsal head bilaterally, with left being more significant than the right.  There was crepitation in the left knee, with mild dislocation and subluxation.  There was tenderness and guarding of motion in the right knee.  There was bony joint enlargement medially.  The examiner noted surgical scars on the lateral distal and medial knee both superiorly and inferiorly.  There was crepitation in the right knee with mild dislocation and subluxation.  Range-of-motion testing revealed flexion from 0 degrees to 110 in the left knee; extension was limited by 10 degrees.  Right knee flexion was from 0 degrees to 110 degrees; extension was also limited by 10 degrees in the right knee.  There was no evidence of pain with active range of motion in either knee.  There was no change in the range of motion after repetitive motion of the left knee; however, the right knee had a flexion of 105 degrees.  It was noted that the Veteran started to experience pain at flexion of 100 degrees on the right but can get passive flexion to 110 degrees; on the left, he started to experience pain at 110 degrees but he was able to get passive flexion to 125 degrees.  Gait was wide based with a varus angle at the knees bilaterally.  

X-ray study of the knees revealed mild to moderate right and left knee degenerative changes with bilateral chondrocalcinosis.  The pertinent diagnoses were right knee arthritis, left knee arthritis, and probable calcium pyrophosphate deposition disease.  The examiner noted that the Veteran has had significant problems with the menisci of both knees dating to the time of injury and several corrective surgeries on the right knee.  Along with the chondrocalcinosis of the knees, he has general joint space degeneration which is consistent with osteoarthritis that would be expected to be accelerated in the right knee due to the prior trauma and surgical interventions.  The examiner described the severity of the right and left knee osteoarthritis as moderate.  

Received in February 2010 were VA progress notes dated from March 2003 to March 2008 which consist of duplicate treatment reports regarding unrelated disabilities.  Also received in April 2010 were VA progress notes dated from December 2009 to April 2010 reflecting treatment of disabilities unrelated to the issues in question.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58(1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  Limitation of leg flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Limitation of leg extension is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Flexion and extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Additionally, when there is impairment of the knee, including recurrent subluxation or lateral instability, Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85(1997).  

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

Additionally, limitation of motion and instability of the knee are two separate disabilities.  A veteran can be rated separately under limitation of motion codes and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

A.  Right Knee

The RO has assigned a 10 percent evaluation for mild dislocation/subluxation of the patella, under Diagnostic Code 5257.  This code contemplates only instability or subluxation.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  

After review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted under the code for subluxation/instability of the knee.  While the Veteran has complained of instability in the right knee, the clinical findings show that the right knee is currently stable.  A higher evaluation is not warranted under Diagnostic Code 5257, as there is no credible evidence that instability is more than mild.  On VA examination in December 2009, the examiner reported no lateral instability; however, the examiner noted that there was crepitus in the right knee, and he reported mild dislocation/subluxation.  In light of these clinical findings, the Board concludes that the most probative evidence establishes that the Veteran does not have more than slight disability.  Thus, a 20 percent rating under DC 5257 is not warranted.  

The Board finds that the Veteran is competent to report that he has instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran's report of instability has never been reproduced by a medical professional.  He is competent to report such manifestations; however the Board must balance all evidence of record.  In this case, the Board finds the repeated clinical findings to be more probative.  The more probative evidence establishes that the Veteran's disability does not approximate moderate instability or subluxation.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257.  

The Board has also considered entitlement to an increased evaluation based on other rating criteria.  However, the Board has determined that DC 5256, for ankylosis of the knee, and 5262, for impairment of the tibia and fibula, do not apply as there is no evidence of these conditions in medical records.  To the extent that there is a scar, such is not reported to be disabling and, therefore, not entitled to a separate evaluation.  

For all of the foregoing reasons, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56(1990).  

The RO has also assigned a 10 percent rating for chronic synovitis and arthritis in the right knee under the provisions of Diagnostic Code 5261.  The current evaluation of 10 percent under Diagnostic Code 5261 contemplates pain on motion and extension limited to 10 degrees or less.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 15 degrees due to pain, weakness, fatigue, or incoordination.  DeLuca, 8 Vet. App. at 204-7.  

Clinical findings in October 2007 revealed no effusion, and full range of motion from 0-150 degrees.  The examiner noted that there was severe pain at the end of both active and passive motion.  He also noted that there was additional limitation during repetitive testing due to pain, but the limitation was not quantified.  

On examination in December 2009, range-of-motion testing revealed flexion from 0 degrees to 110 degrees; extension was also limited by 10 degrees in the right knee.  There was no evidence of pain with active range of motion in either knee.  After repetitive motion of the right knee, he had a flexion of 105 degrees.  It was noted that the Veteran started to experience pain at flexion of 100 degrees on the right but can get passive flexion to 110 degrees.  

Thus, in all cases, the Veteran's measured flexion is better than that required for a compensable rating under the Diagnostic Code for loss of flexion.  Moreover, the Veteran's measured extension is better than that required for a 20 percent rating.  

The Board acknowledges the examiner's statement that pain is the major cause of any functional impact.  However, even considering all of the functional impact as service connected, the examiner did not describe such impairment of extension as would warrant a higher rating.  The Veteran's statements are credible, but even when accepted as true, do not provide a basis for a higher evaluation for limited extension in the right knee.  

B.  Left Knee

After review of the evidentiary record, the Board finds that a rating in excess of the currently assigned 10 percent rating is not warranted under Diagnostic Code 5257, as there is no credible evidence that instability or subluxation is more than mild.  The Veteran is competent to report his symptoms.  However, he is not shown to be qualified to render a medical opinion as to the severity of his left knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492(1992) (lay persons are not competent to offer evidence that requires medical knowledge).  The Board finds the medical opinions to be more probative of the degree of instability than the Veteran's lay statements.  Significantly, during the most recent VA examination in December 2009, the examiner indicated that there was no instability in the left knee; however, there was mild patellar dislocation and subluxation in the left knee.  In light of the foregoing, the more probative evidence establishes that the Veteran's disability does not approximate moderate instability or subluxation.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257.  

The record indicates that the Veteran has been diagnosed with arthritis in the left knee; and, he is shown to have limitation of motion in the left knee.  At worst, the Veteran's range of motion in the left knee is shown to be from 10 degrees of extension to 110 degrees of flexion.  The Veteran has also complained of pain in the left knee.  The record shows that the Veteran has 10 degrees of extension with pain.  There was no evidence of fatigue, swelling, or lack of endurance.  Based on the above-mentioned medical evidence, the findings demonstrate symptomatology that equates to functional limitation of extension to 10 degrees, even with full consideration of functional loss including pain and weakness.  However, the findings do not demonstrate symptomatology that equates to limitation of extension to 15 degrees, even with consideration of functional loss including pain on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a higher rating under Diagnostic Code 5261 for limitation of extension of the left knee is not warranted.  

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain or other symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206(1995).  Accordingly, the Board has considered whether an increased evaluation is available for the Veteran's left knee under these provisions.  After review of the record, the Board finds that the veteran's left knee disability is not manifested by a degree of additional functional loss due to pain or other pathology that would warrant a higher evaluation under 38 C.F.R. §§ 4.40 or 4.45. 

Clearly, the veteran has reported pain on motion.  In addition, he has reported that he experiences constant pain in his left knee, especially with prolonged walking and standing.  As noted above, the veteran's "actual" range of motion noted in degrees is not sufficient to justify a rating in excess of 10 percent.  There is no indication of fatigue, weakness, lack of endurance, or incoordination.  A rating in excess of 10 percent is not warranted for the limitation of extension of the left knee.  Accordingly, the effects of pain and associated functional limitations have been accounted for in the rating currently assigned.  The Board concludes that the 10 percent evaluation for limitation of extension the left knee in this instance is appropriately assigned.  Consequently, the Board finds that the preponderance of the competent and probative evidence is against the assignment of an increased evaluation for a left knee disability under the provisions of 38 C.F.R. §§ 4.40, 4.45.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluation.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39(1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60(1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria contemplate the Veteran's disability levels and symptomatology; thus, his disability picture is addressed by the rating schedule, and the assigned schedular evaluations for the disabilities at issue are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115(2008).  Consequently, referral for extra-schedular consideration is not warranted.  

For all the foregoing reasons, the Board finds that the Veteran's service-connected limitation of extension of the knees warrants no more than the 10 percent disability ratings already assigned, and the separate ratings for what has been characterized as mild dislocation and subluxation of the knees warrants no more than the 10 percent already assigned for each knee.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  Additionally, there is no basis on which to assign separate ratings for limited flexion of either knee.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for postoperative meniscectomy, medial meniscus in the right knee, with chronic synovitis and arthritis, is denied.  

Entitlement to a rating in excess of 10 percent for dislocation/subluxation of the right patella is denied.

Entitlement to an evaluation in excess of 10 percent for internal derangement of the left knee, with chronic synovitis and arthritis, is denied.  

Entitlement to a rating in excess of 10 percent for dislocation/subluxation of the left patella is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


